NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-10305

                Plaintiff-Appellee,             D.C. No. 1:06-cr-00594-SOM

 v.
                                                MEMORANDUM*
CHRISTOPHER NIU,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Susan Oki Mollway, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Christopher Niu appeals pro se from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Niu contends that he is entitled to a sentence reduction under Amendment

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Appellant’s request for oral
argument is denied.
782 to the Sentencing Guidelines. We review de novo whether a district court had

authority to modify a sentence under section 3582(c)(2). See United States v.

Leniear, 574 F.3d 668, 672 (9th Cir. 2009). Contrary to Niu’s contention, the

district court properly followed the procedure set forth in Dillon v. United States,

560 U.S. 817 (2010). In so doing, the district court correctly determined that Niu

is ineligible for a sentence reduction under Amendment 782 because his sentence

is already below the minimum of the amended guideline range. See U.S.S.G.

§ 1B1.10(b)(2)(A) (“[T]he court shall not reduce the defendant’s term of

imprisonment under 18 U.S.C. § 3582(c)(2) and this policy statement to a term that

is less than the minimum of the amended guideline range.”). Niu’s contentions

that the government breached the plea agreement and that the district court failed

to explain the sentence adequately are outside the scope of this proceeding. See

Dillon, 560 U.S. at 831.

      AFFIRMED.




                                          2                                    16-10305